Citation Nr: 1213841	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-29 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the current appellate claim.

The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The record reflects that the Veteran was scheduled to provide testimony at a hearing before personnel at the RO in January 2011, but he failed to report for this hearing.  Accordingly, his hearing request is deemed withdrawn.

As an additional matter, the Board notes that the Veteran also initiated an appeal to a November 2009 rating decision which denied a rating in excess of 50 percent for his service-connected posttraumatic stress disorder (PTSD).  However, the Veteran did not perfect his appeal as to this claim by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated on this issue in August 2011.  Accordingly, the Board does not have jurisdiction to address this claim.  See 38 C.F.R. §§ 20.200, 20.302 (2011).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran is service-connected for PTSD, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His overall combined rating is 70 percent.

3.  The competent medical and other evidence of record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for assignment of a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in December 2007, which is clearly prior to the March 2008 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate his current TDIU claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the December 2007 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his TDIU claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his TDIU claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  As part of his August 2009 Substantive Appeal, he indicated that no Board hearing was desired in conjunction with this case.  Moreover, he was accorded VA medical examinations in August 2011, September 2011 and October 2011 which included relevant findings as to the affect his service-connected disabilities have upon his employability.  The examination reports are adequate as they were based on a review of the history, examinations and as sufficient information was provided to allow the Board to render an informed determination.   No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated any of his service-connected disabilities have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Legal Criteria and Analysis

In the instant case, and for the reasons detailed below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is service-connected for PTSD, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His overall combined rating is 70 percent.  See 38 C.F.R. § 4.25.  As such, he does satisfy the schedular requirements for consideration of a TDIU in that he has a combined rating of 70 percent, and at least one service-connected disability evaluated as 40 percent or more (i.e., PTSD evaluated as 50 percent).

The Board must now address whether the Veteran's service-connected disabilities are such that he is unable to obtain and/or maintain substantially gainful employment.  

As an initial matter, the Board acknowledges that the service-connected disabilities do result in some degree of occupational impairment.  However, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. § 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Moreover, the Court had held that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose, supra.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id. 

The record reflects the Veteran last worked in 1994 as a salesman, and that he had worked in this type of employment since at least 1968.  He has also indicated that his education was to the 7th grade, and that he did not attend high school.

The Board acknowledges that a private medical statement dated in February 2011 from S. C., M.D. (hereinafter, "Dr. C") stated that the Veteran had multiple medical problems, was on multiple medications, and that he was on disability and unable to work.  However, Dr. C did not specify that the Veteran was unable to work solely due to his service-connected disabilities.  Accordingly, the opinion is only entitled to minimum probative weight.  As detailed below, the record reflects he has multiple nonservice-connected disabilities.  

As indicated above, the Veteran was accorded VA medical examinations in August 2011, September 2011 and October 2011 which included relevant findings as to the affect his service-connected disabilities has upon his employability.  The Board notes that the Veteran was also previously accorded VA medical examinations of these disabilities in September 2007 in conjunction with claims for increased ratings that were addressed by an unappealed October 2007 rating decision.  Moreover, while the September 2007 VA audio examination included relevant findings regarding the schedular rating criteria for hearing loss and tinnitus, no opinion was promulgated as to what affect these disabilities have upon his employability.  He also had a VA examination in October 2009 in connection with his claim for an increased rating for the psychiatric disability.  

The Board does note that VA psychiatric examinations conducted in September 2007, October 2009, and August 2011 all found that the service-connected PTSD did not result in total occupational and social impairment.  The September 2007 and October 2009 examinations also found that the service-connected PTSD did not result in deficiencies in most areas such as judgment, thinking, family relations, work, mood or school.  The Board further notes that when asked to describe what best summarizes the Veteran's level of occupational and social impairment with regards to all mental diagnoses, the August 2011 VA examiner indicated that a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner also noted that the memory loss was mild, such as forgetting names, directions or recent events.  

With respect to the service-connected hearing loss and tinnitus, the September 2011 VA audio examiner noted that the Veteran reported difficulty understanding speech even when wearing hearing aids.  Further, the examiner opined that the Veteran would likely experience difficulty understanding conversational speech when the speaker was not facing him.  However, the examiner also opined that this should not prevent the Veteran from performing manual or sedentary work.

The Veteran was also accorded a VA general medical examination in October 2011.  When asked whether he had any conditions that impacted his ability to work, the Veteran stated that he was unable to work due to shortness of breath and dyspnea secondary to fluid overload, low back condition; and that he had memory loss due to his PTSD.  However, the examiner also found that he had no service-connected medical conditions that would render him unemployable, and referred to the findings of the recent VA audio and psychiatric examinations in support of this conclusion.

The Veteran's wife reported that the Veteran had nightmares, difficulty sleeping and that he needed to turn the volume up high on the television in order to hear it.  The Veteran asserted that his PTSD affected his social interaction, nightmares kept him from getting much sleep, his frustration with people led him to isolate himself and he had an anger problem.  

The Veteran's representative argued in December 2011 that each VA examiner only considered what role each disability had with respect to the ability to maintain gainful employment, therefore, the Veteran should be found unemployable as a result of the combination of PTSD and hearing loss as stated by the private physician.  However, the Board has found above that the private examiner's opinion is entitled to only minimal probative weight as he did not explain which disabilities render the Veteran unemployable.  

In summary, all medical care providers who have evaluated the Veteran for the purpose of his TDIU claim have indicated that while his service-connected disabilities would cause him problems, they do not render him unemployable.  Although Dr. C indicated the Veteran could not work due to medical disability, it was not specified that such impairment was due solely to the service-connected disabilities.  The record, to include the Veteran's own statements, reflect he experiences significant occupational impairment due to nonservice-connected disabilities such as shortness of breath, dyspnea, and low back condition.  While the Veteran also indicated that his memory loss contributed to his unemployability, the VA examiner found that his memory loss was only mild in degree.  Moreover, the October 2011 VA general medical examination also noted that the Veteran had the following medical conditions: skin disease, hypertension, kidney condition, prostate cancer, and diabetes mellitus.

VA examiners in 2007 and 2009 opined that his service-connected psychiatric disability did not result in deficiencies in most areas but would result in reduced reliability and productivity.  In 2011, the VA examiner opined that the symptoms were not severe enough to interfere with occupational functioning and his memory loss was only mild in degree.  Further while the Veteran had difficulty understanding conversational speech when the speaker was not facing him, the VA examiner opined that this would not prevent the Veteran from performing manual or sedentary employment.  Moreover, the Veteran has not reported that he attempted to obtain employment but was unable to do so due to his service-connected disabilities or that he was unable to maintain employment due to the service-connected disabilities.  Instead, he reported that he left his employment due to retirement and not due to disability.  
 
For the above reasons, the Board finds that the competent medical and other evidence of record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  While the statements of the Veteran and his wife have been considered, the evidence as a whole does not show that the Veteran is unemployable due solely to his service-connected disabilities.  Therefore, the preponderance of the evidence is against his TDIU claim, and it must be denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


